Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 09/08/2022. 
		
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ROGERS (US-6753131-B1), hereinafter referred to as ROGERS.
Regarding Claim 1, ROGERS an imprint method comprising (abstract): a first pattern forming process of bringing a mold having a pattern into contact with an imprint material on a first pattern forming region on a substrate to form a pattern (multiple exposures, Column 12 Line(s) 1-5); a first exposure process of exposing an imprint material on the first pattern forming region in which the pattern has been formed by the first pattern forming process and making an amount of exposure for the imprint material on a partial region of the first pattern forming region smaller than an amount of exposure for the imprint material on the other region of the first pattern forming region (features smaller than 100 nm, abstract; Column 11 Line(s) 50-60); a second pattern forming process of bringing the mold into contact with an imprint material on a second pattern forming region on the substrate after the first pattern forming process to form a pattern (Figure(s) 12); and a second exposure process of exposing the imprint material on the second pattern forming region in which the pattern has been formed by the second pattern forming process and exposing the imprint material on the partial region of the first pattern forming region (Figure(s) 12).  
Regarding Claim 2, ROGERS the imprint method according to Claim 1, wherein the partial region of the first pattern forming region is a region at an end portion of the first pattern forming region and is adjacent to the second pattern forming region (Figure(s) 12).  
Regarding Claim 3, ROGERS the imprint method according to Claim 1, wherein the partial region of the first pattern forming region is a region that does not correspond to circuit pattern or alignment mark disposed on the mold (Column 22 Line(s) 65-Column 23 Line(s) 5).  
Regarding Claim 4, ROGERS the imprint method according to Claim 1, wherein the first exposure process uses a blade for shielding exposure light by disposing the blade between a light source and the mold to limit an amount of exposure for the partial region of the first pattern forming region (mask, Column 3 Line(s) 1-6).  
Regarding Claim 6, ROGERS the imprint method according to Claim 1, wherein a light shielding material is disposed on the mold to limit the exposure amount for the partial region of the first pattern forming region (phase-shifting mask, Column 3 Line(s) 1-10).  
Regarding Claim 7, ROGERS the imprint method according to Claim 1, wherein the partial region of the first pattern forming region is the end portion of either the upper side or the lower side, and either the left side or the right side, of the first pattern forming region (Figure(s) 13G).  
Regarding Claim 8, ROGERS the imprint method according to Claim 1, wherein, in the second pattern forming process (Figure(s) 12), the mold is pressed against the imprint material protruding at the outside of the first pattern forming region (Figure(s) 12).  
Regarding Claim 9, ROGERS the imprint method according to Claim 1 further comprising a process of applying auxiliary exposure light to a partial region of a final pattern forming region on the substrate (Column 5 Line(s) 45-65).  
Regarding Claim 10, ROGERS the method according to Claim 1, wherein, in the first exposure process (Column 2 Line(s) 50-67), the imprint material of the partial region of the first pattern forming region is not exposed (Column 2 Line(s) 50-67).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. § 103 as being unpatentable over ROGERS, as applied to the above claims, in view of HELLER (US-20160179008-A1), hereinafter referred to as HELLER.
Regarding Claim 5, ROGERS the imprint method according to Claim 1; however ROGERS does not teach further comprising a process of limiting the amount of exposure for the partial region of the first pattern forming region by using a DMD.
In the same field of endeavor, HELLER teaches a process of limiting the amount of exposure for the partial region of the first pattern forming region by using a DMD (Paragraph(s) 0090).  
ROGERS and HELLER are analogous in the field of imprinting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify ROGER’s  exposure method with HELLER’s DMD, because this is capable of producing specific wavelengths of light (Paragraph(s) 0090).	

		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743